Title: To James Madison from William Kirkpatrick, 2 August 1801
From: Kirkpatrick, William
To: Madison, James


					
						Duplicate,
						Sir.
						Malaga 2d. August 1801
					
					I had last the Honor of addressing you on the 30. June; with the Account of my disbursements for the Public Service, & advising to have drawn on you, Sir, a Small Bill for the Amount in $197.70. Cts. to the order of Head & Amory.
					Two days ago I had the Satisfaction to receive your respected Letter dated 21. May, and to learn thereby the very Judicious, and well concerted Plan, which the President had adopted of Sending Commodore Dale with Three Frigates & a Sloop of War into the Mediterranean, for the Protection of our Trade; This Squadron arrived at Gibraltar on the 1 Ulto. & I understand Commodore Dale has proceeded with the President & Essex for the Coast of Barbary, whilst the Philadelphia has been stationed to cruize in the Gut for to watch the motions of Two Tripolin Cruizers, that reached Gibraltar only a Couple of days previous to the arrival of our Squadron, & had made no Prizes on their Way down.
					I am persuaded the appearance of those frigates in the Mediterranean, will be of essential Service in bringing about Peace with the Bashaw of Tripoli, as also in containing the other Regencies from breaking out with the United States, but it would be proper in my Opinion that Some force continued here even when Peace is established, as little dependance can be placed on the whole of them remaining long, on good terms with any Nation.
					The Bashaw of Tripoli is again at variance with Sweden, & somewhat embroiled with Denmark, which has induced Commodore Koefoed now in this Station, with two Frigates under his orders, to proceed aloft to endeavor to accommodate matters.
					Every Service & possible assistance, shall be rendered to Commodore Dale, or any of the Officers in his Squadron that may happen to call in here, and in case of need the object of its being Sent into the Mediterranean, shall be proper explained, as also the desire which Government persist in of living in Peace & Friendship with all nations, in conformity to your Instructions.
					The quarantine still continues to be inforced on all Vessels from the United States, notwithstanding the repeated representations of our Minister at Madrid for the orders regarding it to be repealed, or at least modified. This disagreeable circumstance must materially reduce the Trade which was carried on direct between the United States, & this Country, & particularly as it is only certain articles that are permitted to be landed whilst the quarantine lasts, & that not at every Port.  I am with Sentiment of regard, & Esteem Sir Your most obed & very humble Servt.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
